Title: To James Madison from William Riggin, 21 July 1808
From: Riggin, William
To: Madison, James



Sir,
Trieste 21st. July 1808

I have the Honor to annex a copy of my last Letter to you under date the 30th. June and to enclose a duplicate report of Vessels of the United States arrived in this district filled up to this time.
I received yesterday a verbal notification from His Excellency the Governour of this Place, that no vessel of the United States, would in future be received into the Ports of this Empire during the Embargo now existing in the United States, the motive for which His Excellency informed me, that the Court of Vienna considered any trade our Vessels now carry as contraband and in opposition to the Laws of the United States and consequently not to be protected by other states; all this I consider fallacious, and the true influence to this decree cannot be mistaken, but as I do not Know the sentiments of my Government in this regard, I have made no reply thereto, but wait your instructions unless I am favoured with any from His Excellency General Armstrong our Embassador at Paris who I have taken the Liberty to acquaint therewith.  I have the Honor to be with perfect respect and consideration Sir Your very obedient Servant

Will. Riggin

